DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bocking et al. (WO2017/134181).
	Regarding claim 1, Bocking et al. discloses a method of forming an article 2 (abstract, fig. 1), the method comprising:
	(a) providing a mould having a first part and a second part, the first and second part having respective first and second cavity-forming surfaces (abstract, claim 1);
	(b) closing the mould thereby defining a cavity between the first and second cavity forming surfaces 12, 14 (see fig. 1 and claim 1);

	(d) after the injecting step, applying a packing pressure to the cavity in a packing step, wherein during at least one or both of the injecting step (c) and the packing step (d), the injected plastic composition in contact with the first and second cavity-forming surfaces is cooled to form first and second solid skins 4, 6 respectively adjacent to and in contact with the firs and second cavity-0formign surfaces, and wherein after the packing step (d) in at least one first region of the cavity at least some of the plastic composition between the first and second solid skins remains molten (abstract, fig. 1 and claim 1);
	(e) opening the mould before the molten plastic composition between the first and second solid skins has solidified in the at least one first region of the cavity, thereby allowing the molten plastic composition between the first and second solid skins to expand by foaming to from an expanded cellular foam, wherein the opening step comprises removing the first part of the mould so that the first solid skin in no longer in contact with the first cavity-forming surface, while maintaining the second solid skin in contact with the second cavity-forming surface (claim 1, abstract),
	Wherein during the injecting step (c) and the packing step (d), the injection pressure and the packing pressure, respectively, are maintained above a minimum pressure threshold in at least one second region of the cavity to maintain the physical blowing agent as a gas dissolved in the polymer so that substantially no gas bubbles are formed in the at least one second region (page 21, line 22-30),
	During the opening step (e), at least some of the molten plastic composition is exposed to an external pressure lower than the minimum pressure threshold to form in the article at least one first 
	Wherein prior to the opening step (e), the plastic composition in the at least one second region of the cavity has been cooled so as to be fully solidified to form in the article at least one second portion comprising a substantially homogeneous, solid phase, unexpanded plastic composition (page 11, line 26-29).
	Regarding claim 3, Bocking et al. discloses wherein the at least first portion is translucent or opaque in visible light due to the presence of the foam cells (page 23, line 12-17). 
	Regarding claim 4, Bocking et al. discloses wherein the polymer is polypropylene (see claims 36-40).
	Regarding claim 5, Bocking et al. discloses wherein the minimum pressure threshold is 75 bar (page 19, line 25-32). 
	Regarding claim 6, Bocking et al. discloses wherein the blowing agent is carbon dioxide (claim 42).  
	Regarding claim 7, Bocking et al. discloses wherein during the injecting step (c) the injection pressure is at least 150 bar (page 19, line 25-32).
	Regarding claim 8, Bocking et al. discloses wherein during the packing step (d) the packing pressure is at least 150 bar (page 19, lien 25-32).
	Regarding claim 9, Bocking et al. discloses wherein during the opening step (e) the first solid skin is exposed to the atmosphere and the external pressure Is atmospheric pressure (page 9, line 30-page 10, lien 6).
	Regarding claim 10, Bocking et al. discloses wherein between the injection step (c) and the opening step (e) the at least one second region of the cavity is subjected to a cooling step (f) to cool the plastic composition in the at least one second region below he melting temperature of the plastic 
	Regarding claim 11, Bocking et al. discloses wherein the article is a hollow article and the first and second parts have respective first and second annular cavity-forming surfaces and in step (b) the cavity is an annular cavity between the first and second annular cavity-forming surfaces (claim 1, 45-46, fig. 1, 6, 9, 11, abstract).
	Regarding claim 12, Bocking et al. discloses wherein the first and second parts are, respectively, outer and inner parts forming outer and inner surfaces of the hollow article (claim 1, 45-46, fig. 1, 6, 9, 11 and abstract).
	Regarding claim 13, Bocking et al. discloses wherein the hollow article is a cup, mug, bottle, basin, bowl, or container or vessel for containing a liquid (fig. 9, claim 45-46).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bocking et al.
	Regarding claim 2, Bocking et al. does not teach wherein the at least one second portion is transparent in visible eye. However, Bocking et al. teaches that the density of the molten plastic 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522. The examiner can normally be reached 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/X.H.L/Examiner, Art Unit 1742      

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742